Case 20-10055-rlj13 Doc 16 Filed 05/08/20                  Entered 05/08/20 09:33:34             Page 1 of 3



Robert C. Newark, III
Bar ID 24040097
Newark Law Office
1341 W. Mockingbird Ln Ste. 600W
Dallas, TX 75247
Telephone: (866) 230-7236
Fax: (888) 316-3309
office@newarkfirm.com

Attorney For Creditor
Capital One Auto Finance,
a division of Capital One, N.A.

                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS (ABILENE)

 IN RE:                                               §    Case No. 20-10055-RLJ13
 Maria Alicia Kuykendall                              §    (Chapter 13)
 AKA: Maria Alicia Olvera                             §
               Debtor(s)                              §    OBJECTION TO CONFIRMATION
                                                      §    CHAPTER 13 PLAN
                                                      §
                                                      §    Judge: Robert L. Jones
                                                      §    Ctrm: 306
                                                      §
                                                      §
                                                      §
                                                      §

  CAPITAL ONE AUTO FINANCE, A DIVISION OF CAPITAL ONE, N.A.'S OBJECTION TO
  CONFIRMATION OF CHAPTER 13 PLAN CONCERNING THE TREATMENT OF CLAIM
        SECURED BY A 2017 VOLKSWAGEN PASSAT SEDAN 4D R-LINE I4 TURBO

     COMES NOW, Capital One Auto Finance, a division of Capital One, N.A. (“Creditor”), to object

to confirmation of Chapter 13 Plan (“Plan”) filed by Maria Alicia Kuykendall (hereafter referred to as

“Debtor”) and states the following:
                                              BACKGROUND
       1.      On March 31, 2020, Debtor filed a voluntary bankruptcy petition under Chapter 13 of Title 11

of the United States Code ("Petition").
       2.      Creditor holds a security interest in the vehicle identified as a 2017 VOLKSWAGEN Passat

Sedan 4D R-Line I4 Turbo, VIN # 1VWDT7A38HC072811 (the “Collateral”). Copies of the installment
sales contract (the “Contract”) and evidence of title are attached as Exhibits “A” and “B,” respectively.
Case 20-10055-rlj13 Doc 16 Filed 05/08/20                     Entered 05/08/20 09:33:34            Page 2 of 3




       3.       Creditor timely filed a Proof of Claim in the amount of $12,306.64 on May 05, 2020

(“P OC”). See Claim #6. The P OC has not been objected to by Debtor or any other party.
       4.       The Collateral was acquired by Debtor for personal use.

       5.       The balance owed under the Contract at the time of Petition is $12,306.64.
       6.       T he Chapter 13 Plan filed proposes to pay Creditor’s claim in the amount of $12,306.64 at

0.00% interest over the term of 60 months.
                                         GROUNDS FOR OBJECTION

     Creditor objects to the Plan for the following reasons:
       7.       The Plan fails to pay the applicable prime plus interest rate. A debtor must pay the present

value of the secured claim by paying the creditor a discount rate of interest as measured by the formula
rate expressed by the United States Supreme Court in Till v. SCS Credit Corp., 541 U.S. 465 (2004).

See also Drive Fin. Servs., L.P. v. Jordan, 521 F.3d 343 (5th Cir. 2008) (applying prime plus rate to
vehicle lender’s claim). The current prime rate of interest is 3.250%. To the extent the Plan proposes to

pay less than the prime interest rate plus 1.00%, Creditor objects to the confirmation of the Plan.
     WHEREFORE, Creditor asks the Court to deny confirmation of the Chapter 13 Plan, and dismiss

the Chapter 13 case, or, in the alternative, convert the case under Chapter 7 of the Bankruptcy Code.

Creditor asks for such other and further relief to which it is justly entitled.


Dated: May 08, 2020                                        /s/ Robert C. Newark, III
                                                           Robert C. Newark, III
                                                           Bar ID 24040097
                                                           Newark Law Office
                                                           1341 W. Mockingbird Ln, Ste. 600W
                                                           Dallas, TX 75247
                                                           Telephone: (866) 230-7236
                                                           Fax: (888) 316-3309
                                                           office@newarkfirm.com


                                                           Attorney for Capital One Auto Finance, a division of
                                                           Capital One, N.A.
Case 20-10055-rlj13 Doc 16 Filed 05/08/20             Entered 05/08/20 09:33:34          Page 3 of 3




                                    CERTIFICATE OF SERVICE

     I hereby certify that on May 08, 2020, a true and correct copy of the above Objection shall be
served via electronic means, if available, otherwise by regular, first class mail, to:

Via CM/ECF to Counsel for Debtor:                       Via US Mail to Debtor:
Della J. Durham                                         Maria Alicia Kuykendall
The Law Office of Della J. Durham. P.C.                 P.o. Box 370
PO Box 3695                                             Roscoe, TX 79545
Abilene, TX 79604
Durham@DellaJDurham.com                                 Via CM/ECF to US Trustee:
                                                        U.S. TRUSTEE
Via CM/ECF to Chapter 13 Trustee:                       1100 Commerce Street,
Robert B. Wilson                                        Room 976
1407 Buddy Holly Ave                                    Dallas, TX 75202
Lubbock, TX 79401                                       ustpregion06.da.ecf@usdoj.gov
cmecf@ch13-12westtex.org


                                                        /s/ Robert C. Newark, III
                                                        Robert C. Newark, III
